Citation Nr: 0100756	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 RO decision 
which denied service connection for a residuals of a back 
injury.  A personal hearing before a traveling member of the 
Board (i.e., Travel Board hearing) was held in December 1999.  


FINDING OF FACT

The veteran's current low back disorder, including 
degenerative disc disease and status post herniated nucleus 
pulposus, is not shown to be causally related to a claimed 
back injury during service.  


CONCLUSION OF LAW

The veteran's current low back condition, including 
degenerative disc disease and status post herniated nucleus 
pulposus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1968 to June 
1970.  Service personnel records reflect that he was awarded 
the Combat Infantryman's Badge and several service 
decorations reflecting service in the Republic of Vietnam.  
His service medical records are negative for treatment, 
diagnosis or complaints of a low back condition.  

A March 1998 private medical record, related to the veteran's 
treatment for alcohol dependence, notes that on physical 
examination of his back there was normal curvature of the 
spine and he was able to bend from the waist.  It was also 
noted that there was no tenderness of the cervical, dorsal or 
lumbar spine.  

In correspondence dated in September 1998, the RO requested 
medical evidence from several facilities identified by the 
veteran in connection with his claim for service connection 
for a back condition.  It was noted that responses were 
received indicating that there was no record of treatment of 
the veteran at those facilities.  In addition, the RO 
received no reply from the veteran in response to requests 
for evidence regarding his treatment for a back condition.  

VA outpatient records dated in August 1998 and January 1999 
show treatment for unrelated conditions.  

On VA examination in December 1998, the veteran related that 
he had lower back pain which radiated to the right leg.  He 
stated that he underwent an operation for a herniated disc at 
the L5-S1 level in 1996.  He indicated that the surgery 
relieved a lot of his pain, but he continued to have pain in 
his leg to some degree.  X-ray studies revealed some 
degenerative disc disease at the L5-S1 level with decreased 
disc space and posterior facet arthrosis.  The diagnostic 
impression included status post herniated nucleus pulposus of 
L5-S1 with mild to moderate symptoms depending on his 
activity level.  

During the December 1999 Travel Board hearing, the veteran 
testified that he injured his back following a mortar shell 
hit in Vietnam.  He said that he received treatment for leg 
and back symptoms.  The veteran related that he underwent 
surgery on the cervical spine in 1973 or 1974 and low back 
surgery in the 1980's.  He stated that he first began having 
low back problems about 10 years after active service.  



II.  Analysis

The veteran claims service connection for residuals of a low 
back injury which he asserts was incurred during active duty.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service medical records from his 1968 to 1970 period of 
active duty are entirely negative for treatment or diagnosis 
of a low back condition.  Moreover, although the RO attempted 
to obtain medical evidence regarding the veteran's back 
condition from several facilities identified by the veteran, 
such efforts were fruitless.  A 1998 VA examination notes a 
history of low back surgery and eventual relief of most 
symptoms.  X-rays studies of the lumbar spine conducted in 
1998 showed degenerative disc disease.  The examiner 
recounted the veteran's reported history of involvement in a 
mortar hit during combat service; however, the examination 
report contains no opinion showing a nexus between his 
current low back symptoms and the claimed in-service injury.  
In addition, the claims file is devoid of any other evidence 
indicating an association between the veteran's current low 
back disability and a low back injury sustained during active 
military service.  Such medical evidence of a nexus is a 
requirement to substantiate a claim for service connection, 
even when a disability is claimed to be due to a combat 
injury.  38 U.S.C.A. § 1154.  Further, there is no evidence 
of continuity of symptomatology between the in service low 
back injury and low back complaints, which were not 
documented until 1998.  

In this regard, the Board notes the veteran's testimony and 
statements asserting that his current low back disability is 
due to an injury incurred during combat.  Under the 
provisions of 38 U.S.C.A. § 1154, in the case of any veteran 
who has engaged in combat with the enemy in active service 
during a period of war, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  The veteran has a recognized citation of combat 
by virtue of his receipt of the Combat Infantryman's Badge; 
therefore, 38 U.S.C.A. § 1154, relating to combat veterans is 
applicable to this case.  However, this provision does not 
obviate the need for competent evidence linking the current 
disability to service.  Thus, the veteran's lay assertions 
regarding causality of the claimed residuals of a low back 
injury do not constitute competent evidence to support his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current low back disorder (including degenerative 
disc disease and status post herniated nucleus pulposus) 
began many years after service and is not related to any 
incident of service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for residuals of a low back 
injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Given the circumstances of this case, the Board finds that 
rendering a decision on the claim is permissible, without any 
further assistance to the veteran, because there is no 
reasonable possibility that such assistance would aid him in 
the establishment of service connection for a low back 
condition.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that the RO, in the currently appealed 
January 1999 decision, denied the claim for service 
connection for a low back condition as not well-grounded, 
while the Board is denying these claims "on the merits," in 
light of the recent amendment to 38 U.S.C.A. § 5107, noted 
above, which essentially eliminates the legal requirement to 
submit a well-grounded claim prior to adjudication on the 
merits.  That notwithstanding, the Board finds that the RO's 
actions are not prejudicial to the veteran, since, for the 
reasons noted above, the outcome is the same whether the 
claim is considered on the merits or under the now obsolete 
"well-grounded" analysis.  Thus, to remand this case to the 
RO for consideration of the now correct legal standard would 
be fruitless and, in light of the above discussion, would not 
result in a determination favorable to the veteran.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  



ORDER

Service connection for residuals of a low back injury is 
denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

